Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Fig 1 is missing reference designator 200.  Fig 1 illustrates “Distributed Communication Network XXX” and should illustrate “Distributed Communication Network 200 
The drawings are objected to because Fig 3 is missing reference designators 300-2 and 300-3 as described in specification section [0053].  The Fig 3 Computing System/Service/Application boxes should match with Fig 1, i.e. the extra 200-1, 300-1 boxes should be numbered 200-2, 300-2, 200-3 and 300-3.
The drawings are objected to because Fig 5 refers to boxes 510, 520 and 530.  The boxes should be numbered 610, 620 and 630 to agree with the specification sections [0066], [0067] and [0068].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification
The disclosure is objected to because of the following informalities:
Section [0054] recites “monitoring module 500” and should recite “monitoring module 510”
Section [0061] recites “As discussed in relation to FIG. 2, the entitlement zones 300 may a first tier 302 entitlement zone, a second tier 304 entitlement or any subsequent nth tier 304 entitlement zone.” And should recite “As discussed in relation to FIG. 2, the entitlement zones 300 may include a first tier 302 entitlement zone, a second tier 304 entitlement or any subsequent nth tier 304 entitlement zone.”
Section [0063] recites “The expiration event may include, but is not limited to, a predetermined data and/or time, a predetermined” and should recite “The expiration event may include, but is not limited to, a predetermined date and/or time, a predetermined”
Section [0054] recites “In specific embodiments of the system, the monitoring module is configured to monitor the physical/geographic location 512 of the user, such that changes to the user's authorized computing systems and or entitlement/privileges within the computing occur based on the user's current location.”    “Within the computing occur” is not clear.  Perhaps this should recite “In device 400 occur based on the user's current location.”
Section [0055] recites “In specific embodiments of the invention, the metadata 460 that is captured and stored may include other user authentication credentials 442” and should recite “In specific embodiments of the invention, the metadata 440 that is captured and stored may include other user authentication credentials 442”
Section [0067] recites “Near-Filed Communication”.  It should recite “Near-Field Communication”.  
Appropriate correction is required.

Claim Objections
Claims 6, 8 and 10 are objected to because of the following informalities:  
Claim 6 recites deleting twice in a row.  The claim is interpreted as - the system of Claim 1, wherein the federated ID key further comprises logic configured to provide for dynamic changes to the federated ID key by adding, deleting, 
Claim 8 is missing a preposition.  The claim should recite something similar to - the system of Claim 7, wherein the dynamic changes to the federated ID key occur in response to monitoring the physical location of the user to determine that the user is inside or outside of a predetermined boundary area within one or more predetermined time periods.  
to delete or deactivate the key string in response to (i) expiration of a predetermined time period, (ii) meeting or exceeding a predetermined number of accesses, or (iii) meeting or exceeding a predetermined number of specified accesses over a predetermined time period
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The location of the user is claimed, but the specification only teaches the location of the device the user is using (specification [0054] The location of the user may be determined within the computing device 400 by a location-determining mechanism, GPS or the like and may, subsequently be .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 12-14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vainstein (6,889,210).

Regarding claim 1, Vainstein teaches
a system for providing federated user identification and hierarchical computing system entitlement, the system comprising: (Vainstein, Col 3, lines 24-26, According to one embodiment, the present invention is implemented in an executable form loaded in a computing device, Col 4, lines 26-28, The present invention pertains to a process, a system, a method and a software product for securing electronic data or digital assets.)
a plurality of computing systems, wherein each of the computing systems are defined by one or more entitlement zones; and (Vainstein, Col 4, lines 49-51, In accordance with the security clearance information 107, a user may be assigned a hierarchical security clearance level based on, perhaps, a 
a computing device having a memory and at least one processor in communication with the memory, wherein the memory of the computing device stores a federated identification (ID) key having a plurality of keys strings, each key string configured to identify at least one of (i) one of the computing systems and (ii) one or more of the entitlement zones associated with the computing system that a user is authorized to access, (Vainstein, Col 6, lines 30-33, An authorized user must have a clearance key of proper security level in addition to an authenticated user key and proper access privilege to retrieve the file key. As used herein, a user key or a group key is a cipher key assigned to an authenticated user and may be used to access a secured file or secure a file, or create a secured file. Col 6, lines 50-52 In accordance with the security clearance information 107, a user may be assigned a hierarchical security clearance level based on, perhaps, a level of trust assigned to the user. A level of trust implies that one user may be more trusted than another and hence the more trusted user may access more classified files.  Col 7 line 66 to Col 8 line 4, To obtain the file key, one needs to be authenticated to get a user or group key and pass an access test in which at least the access rules in the security information are measured against the user's access privilege (i.e., access rights). If the secured file is classified, it further requires a security level clearance on the user. In general, the security clearance level of the user must be high enough before the file key can be retrieved. Col 10, lines 20-23, For example, a secured file SF is classified at security level 2. To access the secured file, users in a designated group G2 shall posses at least two keys, a user key (e.g., UK2) and a clearance key (e.g., CK2) corresponding to the security level 2. The designated group includes a user or users authorized to access the secured files classified at this level or levels below this level. The user key for each of the users, if there are more than one users in the designated group, may not be necessary identical, as one user may be from one user group and another user may be from a different group.  EN: Secure file access requires 
wherein the federated ID key is configured to, in response to deciphering, (i) identify the user, and (ii) provide at least a portion of an authorization required for the user to access (Vainstein, Col 7 line 65 to Col 8 line 7, To access the contents in the encrypted data portion 112, one needs to obtain the file key to decrypt the encrypted data portion 112. To obtain the file key, one needs to be authenticated to get a user or group key and pass an access test in which at least the access rules in the security information are measured against the user's access privilege (i.e., access rights). If the secured file is classified, it further requires a security level clearance on the user. In general, the security clearance level of the user must be high enough before the file key can be retrieved.)
at least one of (a) one of the computing systems, and (b) one or more entitlement zones associated with the one of the computing systems (Vainstein, Col 8 lines 4-7, If the secured file is classified, it further requires a security level clearance on the user. In general, the security clearance level of the user must be high enough before the file key can be retrieved.)

Regarding claim 2, Vainstein teaches
the system of Claim 1, wherein the entitlement zones are configured to provide an authorized user at least one of (i) access to predetermined data associated with a corresponding computing system, and (ii) predetermined functionality within the corresponding computing system (Vainstein, Col 8 lines 4-7, If the secured file is classified, it further requires a security level clearance on the user. In general, the security clearance level of the user must be high enough before the file key can be retrieved.)

Regarding claim 3, Vainstein teaches
the system of Claim 1, wherein the key strings are further configured to identify one or more entitlement sub-zones associated with the one of the entitlement zones, wherein the entitlement sub-zones are configured to provide an authorized user at least one of (i) access to predetermined data associated with a corresponding entitlement zone, and (ii) predetermined functionality within the corresponding entitlement zone (Vainstein, Col 9, lines 19-25, Although it is possible to implement in such a way that each clearance key with a certain security level can only access secured files classified in the same security level, it is preferable to permit a clearance key with a higher security level to access secured files classified in the lower security levels. In other words, a clearance key in level 1 (i.e., the highest security level primarily designated to secured files classified as "top secret") can be used to access all secured classified files 248, while a clearance key in level 2 can be used to access all secured classified files 248 except for those classified as "top secret". Col 8, lines 4-7, If the secured file is classified, it further requires a security level clearance on the user. In general, the security clearance level of the user must be high enough before the file key can be retrieved.)

Regarding claim 6, Vainstein teaches
the system of Claim 1, wherein the federated ID key further comprises logic configured to provide for dynamic changes to the federated ID key by adding, deleting, [[deleting]] or reconfiguring key strings to (i) add user authorization of at least one of one or more additional computing systems, and one or more additional entitlement zones, and (ii) delete user authorization of at least one of one or more of the computing systems, and one or more of the entitlement zones (Vainstein, Col 10 line 63 to col 11 line 2. As a result, the rest of the original security levels, except for the security level 1, are reorganized, creating N+1 levels of security 310 and a new access relationship SF .A-inverted. (GX, level 2, CKX), where GX is a newly authorized group to be permitted to access secured files at the security level 2 with a user key and the newly created clearance key CKX. Col 14, lines 11-15, According to one 

Claims 12-14 and 16 are apparatus claims for the system claims 1-3 and 6 and are rejected for the same reasons as 1-3 and 6.

Regarding claim 20, Vainstein teaches
a computer-implemented method for providing federated user identification and hierarchical computing system entitlement, the computer-implemented method is implemented by one or more processing devices and comprising: (Vainstein, Col 4, lines 26-28, The present invention pertains to a process, a system, a method and a software product for securing electronic data or digital assets.)
deploying a digital token on a computing device, wherein the digital token comprises a federated identification (ID) key having a plurality of key strings, each key string configured to identify at least one of a computing system and an entitlement zone associated with the computing system; 
in response to receiving a request to access the computing system, receiving the digital token; and (Vainstein, Col 6, lines 30-33, An authorized user must have a clearance key of proper security level in addition to an authenticated user key and proper access privilege to retrieve the file key. As used herein, a user key or a group key is a cipher key assigned to an authenticated user and may be used to access a secured file or secure a file, or create a secured file: (EN: Key reads on token) Col 12, lines 54-57 Depending on implementation, one or more of the keys or part or whole of the keys may be stored in a local or remote machine and caused to be activated for use only after the user is authenticated.)
deciphering the federated ID key to (i) identify a holder of the digital token and (ii) provide at least a portion of an authorization required for the holder of the digital token to access at least one of the computing system and the entitlement zone (Vainstein, Col 10, lines 20-23, For example, a secured file SF is classified at security level 2. To access the secured file, users in a designated group G2 shall posses at least two keys, a user key (e.g., UK2) and a clearance key (e.g., CK2) corresponding to the security level 2. The designated group includes a user or users authorized to access the secured files classified at this level or levels below this level. The user key for each of the users, if there are more than one users in the designated group, may not be necessary identical, as one user may be from one user group and another user may be from a different group.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vainstein (6,889,210) in view of Abbasian (2019/0370456).

Regarding claim 4, Vainstein teaches 
the system of Claim 1, … credentials required for authorization of the user to access at least one of (i) the one of the computing systems, and (ii) the one of more entitlement zones associated with the one of the computing systems (Vainstein, Col 6, lines 30-33, An authorized user must have a clearance key of proper security level in addition to an authenticated user key and proper access privilege to retrieve the file key. As used herein, a user key or a group key is a cipher key assigned to an authenticated user and may be used to access a secured file or secure a file, or create a secured file.)
store, as metadata, user authorization credentials
However Abbasian teaches capture and store, as metadata, user authorization credentials (Abbasian, [0032] In various embodiments, OS 120 uses one or more techniques to protect external credential metadata 124. In some embodiments, OS 120 encrypts metadata 124 with an encryption key known only to OS 120--thus some other malicious application may be prevented from accessing metadata 124. In the illustrated embodiment, external credential metadata 124 and credential manager 130 are included with in a sandbox container 230 instantiated by OS 120 in memory 102.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Abbasian’s credential metadata storage with Vainstein’s security management because doing so protects metadata (Abbasian [0021] In various embodiments, manager 130 also maintains various metadata 134 about credentials, which can be used to determine what credentials 132 are maintained by manager 130 and facilitate retrieval of those credential 132. In some embodiments, this metadata 134 may be protected in a similar manner as credentials 132.)

Regarding claim 5, Vainstein and Abbasian teach
the system of Claim 4, wherein the federated ID key further comprises second logic configured to complete the authorization by comparing and matching the user authorization credentials in the metadata to currently inputted user authentication credentials (Abbasian, [0020] In various embodiments, in response to receiving an indication of prompt 112, OS 120 provides a credential suggestion 122, which may be selected by the user to provide the credential to application 110. As will be discussed below, this credential may be stored by credential manager 130 and suggested based on based on external credential metadata 124 discussed below.)
	
.  

Claims 7, 8, 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vainstein (6,889,210) in view of Grigg (2015/0227727).

Regarding claim 7, Vainstein teaches 
the system of Claim 6, wherein the system further comprises 
the dynamic changes to the federated ID key (Vainstein, Col 14, lines 11-15, According to one embodiment, a notification is sent to the user or users who may have been affected by dropping CD7 to cause the original clearance key (i.e. CK4) to be updated or exchanged with another clearance key (e.g., CK3 for FF5).)
Vainstein teaches access rights on location or time (Vainstein, Col 6, lines 15-17 In some cases, the access rules 104 also determine or regulate when or where the document 100 can be accessed.) but does not explicitly teach monitor at least one of (i) a physical location of the user and (ii) a usage time of the user using the one or more computing systems.
However Grigg teaches monitor at least one of (i) a physical location of the user … monitoring at least one of the physical location of the user and the usage time of the user (Grigg, [0066] The authentication requirements module 118 is further configured to determine the authentication requirements 136 (i.e., the authentication credentials required by the user) for user to currently access the service based on the proximity in distance and time 134 of the current physical location of the user 124 and current time 126 to the predetermined travel route 128. In specific embodiments of the invention, the authentication requirements are defined by levels of authentication 138.)
 to have combined Grigg’s location authentication requirements with Vainstein’s security level because doing so improves the level of access determined (Grigg, [0019] In other specific embodiments the method includes determining a level of access that is provided to the user upon meeting the determined authentication requirements. The level of access defines functionality accessible to the user upon meeting the determined authentication requirements. In such embodiments of the method, determining the level of access may further include determining the level of access based on proximity in distance of the current physical location of the user to the predetermined physical location.)

Regarding claim 8, Vainstein and Grigg teach
the system of Claim 7, wherein the dynamic changes to the federated ID key occur in response monitoring the physical location of the user to determine that the user is inside or outside of a predetermined boundary area within one or more predetermined time periods (Grigg, [0068] The partial authentication level 142 may be based on (1) the user currently being physically located 124 within the predetermined location boundaries 130 of the travel route 128 and the current time 126 being within the time period 132 of the travel route 128 or (2) the user currently being physically located 124 outside of the predetermined location boundaries 130 of the travel route 128 by a predetermined distance and/or the current time 126 being outside of the time period 132 by a predetermined allotted time. The predetermined distance and the predetermined allotted time are typically configured such that they are slight deviations from the location boundaries 130 and time period 132 of the travel route 128.)

Regarding claim 10, Vainstein and Grigg teach
the system of Claim 1, wherein one or more of the key strings include logic that is configured delete or deactivate the key string in response to (i) expiration of a predetermined time period, (ii) meeting or exceeding a predetermined number of accesses, or (iii) meeting or exceeding a predetermined number of specified accesses over a predetermined time period (Grigg, [0080] In those embodiments of the invention in which the predetermined physical area 226 has altered authentication requirements 228 during a specified predetermined time period 236 (e.g., on a temporary basis or for designated time periods only), the module 218 is further configured to determine that the current time 234 is within the designate predetermined time period 236, such that the altered authentication requirements 228 designated for the predetermined time period 236 are invoked.  [0079] Further, if the upcoming travel plans are a one-time only occurrence the user may designate the locations as requiring decreased authentication requirements on a temporary basis (i.e., for a time period that expires at the conclusion of the travel period).)

	Claim 17 is an apparatus claim for the system claims 7 and 8 and is rejected for the same reasons as claims 7 and 8.

	Claim 19 is an apparatus claim for the system claim 10 and is rejected for the same reasons as claim 10.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vainstein (6,889,210) in view of Grigg (2015/0227727) in view of Baldwin (2017/0124303).

Regarding claim 9, Vainstein and Grigg teach
the system of Claim 7, … wherein the dynamic changes to the federated ID key occur based on the physical location of at least one of the one or more predetermined other users in relation to the physical location of the user (Grigg, [0068] The partial authentication level 142 may be based on (1) the user currently being physically located 124 within the predetermined location boundaries 130 of the travel route 128 and the current time 126 being within the time period 132 of the travel route 128 or (2) the user currently being physically located 124 outside of the predetermined location boundaries 130 of the travel route 128 by a predetermined distance and/or the current time 126 being outside of the time period 132 by a predetermined allotted time. The predetermined distance and the predetermined allotted time are typically configured such that they are slight deviations from the location boundaries 130 and time period 132 of the travel route 128.)
Vainstein teaches multiple users (Vainstein Col 10, 23-25, The designated group includes a user or users authorized to access the secured files classified at this level or levels below this level. The user key for each of the users, if there are more than one users in the designated group,) does not teach monitor a physical location of one or more predetermined other users, … based on the physical location of at least one of the one or more predetermined other users in relation to the physical location of the user.
However Baldwin teaches monitor a physical location of one or more predetermined other users,  … changes … occur based on the physical location of at least one of the one or more predetermined other users in relation to the physical location of the user (Baldwin [0141] Client-side digital content delivery device 106 and digital content delivery system 104 can be configured to monitor the location of one or more authorized users to ensure that the authorized user(s) is present during presentation of digital content.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Baldwin’s credential system with Vainstein’s security 

Claim 18 is an apparatus claim for the system claim 9 and is rejected for the same reasons as claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vainstein (6,889,210) in view of Grigg (2015/0227727) in view of Matsuo (2009/0276622).

Regarding claim 11, Vainstein and Grigg teach
the system of Claim 6, wherein the federated ID key is initially deployed to the computing device and dynamic updates to the federated ID key (Vainstein, Col 14, lines 11-15, According to one embodiment, a notification is sent to the user or users who may have been affected by dropping CD7 to cause the original clearance key (i.e. CK4) to be updated or exchanged with another clearance key (e.g., CK3 for FF5).)
Vainstein does not teach dynamic updates … are performed in response to the user verifying identity.
However Matsuo teaches dynamic updates … are performed in response to the user verifying identity (Matsuo, [0032] In the configuration above, authentication can be limited based on the access count. In this case, for example, the authenticating apparatus compares the access count information received from the authenticated apparatus against the current access count. When determining that the access count is out of a predetermined range, the authenticating apparatus rejects authentication or puts a certain limit on authentication.)
 to have combined Matsuo’s authentication with Vainstein’s security system because doing so improves authentication by adding rules (Matsuo, [0012] The authenticating apparatus and the authenticated apparatus determine the function based on authentication data, rule data, function data, and a type of the function, the authentication data indicating authenticity of one of the authenticated apparatus and a user thereof, the rule data specifying the authentication data using the function, the function data determining the function.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Warrick (2013/0305320) teaches service activation based on zones.
Giobbi (2011/0221568) teaches a digital key and a tracking server for users’ location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315.  The examiner can normally be reached on 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRUCE S ASHLEY/               Examiner, Art Unit 2494                                                                                                                                                                                         
/THEODORE C PARSONS/               Primary Examiner, Art Unit 2494